Citation Nr: 0841332	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
March 1995.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which, in pertinent part, denied service connection for PTSD. 

The veteran previously pursued a claim for service connection 
for bipolar disorder, but he limited his appeal to 
entitlement to service connection for PTSD in his June 2007 
VA Form 9.  

FINDING OF FACT

The competent evidence does not demonstrate the veteran is 
entitled to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice regarding the 
service connection claim for PTSD in May 2001, subsequent to 
the initial adjudication.  The RO provided the appellant with 
the notice of the criteria for assigning disability ratings 
and effective dates in March 2006, also subsequent to the 
initial adjudication.  While notices were not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a May 2007 statement 
of the case and a May 2008 supplemental statement of the 
case.  The veteran has not alleged any prejudice as a result 
of untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, obtained personnel 
records, assisted the veteran in obtaining evidence and 
provided a VA examination.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran alleges that he has PTSD that he incurred in 
service.  A December 2001 VA medical note indicates the 
veteran stated he has had PTSD symptoms since his discharge 
from service.  

The veteran states that his PTSD was caused by his combat 
experiences.  In an August 2006 statement in support of his 
claim the veteran indicated his squad came under attack many 
times, and he was in great fear for his life and others.  He 
states he witnessed a great deal of death and severe 
injuries.  

In an October 2006 VA medical center note the veteran 
reported traumatic experiences while serving in Panama.  He 
stated he saw people being shot and grenades exploding.  He 
indicated during Desert Storm from October 1990 to May 1991 
he witnessed people dying, noting that he came in after the 
fighting to deal with the aftermath.  He stated he collected 
dead bodies, and he saw the bodies in various stages of 
mutilation.  While in Somalia he indicated that he was 
involved in fire fights while trying to perform his duties, 
and he again came into contact with dead bodies.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138.  Regardless of 
whether the veteran is determined to have engaged in combat, 
a veteran is still required to show evidence of a current 
disability and a link between that current disability and 
service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's DD-Form 214 shows he served as an automated 
logistical specialist during his service.  He is credited 
with six years and six months of active service, and he 
received, in pertinent part, the National Service Defense 
Medal, the Southwest Asia Service medal with three Bronze 
Service Stars, the Army Service Ribbon, the Overseas Service 
Ribbon, and the Kuwait Liberation Medal.

The veteran's personnel records indicate the veteran was 
involved in Liberation and Defense of Kuwait and Defense of 
Southwest Asia campaigns.  The records further indicate the 
that the veteran had duty in an area of imminent danger in 
Southwest Asia from December 1990 through April 1991.  

Service medical records do not reference the veteran 
complaining of or being treated for PTSD.  

In June 1999 the veteran underwent a VA psychiatric 
evaluation for PTSD.  The veteran's wife stated that the 
veteran was having difficulty sleeping, noting he only gets 
three to four hours per night.  As a result, the veteran has 
found it difficult to work.  The doctor noted that the 
veteran will sometimes wake up in cold sweats, and he will 
think about his time in the service.  The veteran denied any 
mood swings.  At that time the only stressor the veteran gave 
the doctor was a truck overturning and two people being 
killed as a result.  He also saw an Iraqi solder in a tank 
nucleated while still alive.  The doctor continued that the 
veteran is reminded of Iraq when he looks out over the Las 
Vegas landscape.  The doctor described the veteran as 
personable and polite and able to verbalize and participate 
well in the interviews.  The veteran had no memory 
impairment, delusions, or hallucinations.  The veteran's 
affect and mood was appropriate, and there was no depression 
or impaired insight or judgment.  The doctor concluded the 
veteran did not have PTSD.  

At a VA medical center in December 2001 the examining VA 
doctor concluded the veteran meets the diagnostic criteria 
for PTSD as evidenced by intrusive recall, nightmares, 
flashbacks, triggering, attempts to suppress memories or 
avoid triggers, decreased interest in activities, 
estrangement from others, constricted affect, foreshortened 
sense of the future, sleep disturbance, anger, 
hypervigilance, and exaggerated startle response.  The 
examiner also noted that the veteran's vocational and social 
functioning were significantly impaired and diagnosed the 
veteran with PTSD, prolonged.  

In June 2002 at a VA medical center, the veteran's primary 
problem was noted to be PTSD, and the veteran was diagnosed 
with PTSD.  

Although not an exhaustive list, the veteran was again 
diagnosed with PTSD at VA medical centers in July 2000, 
January 2001, March 2001, December 2001, January 2002, August 
2002, April 2005, October 2006, and December 2006.

Since the June 1999 VA examination, the veteran has been 
diagnosed with PTSD on numerous occasions.  The veteran's 
symptoms have been described in significant detail and the 
June 1999 VA examination is the only VA opinion that 
specifically notes that the veteran does not suffer from 
PTSD.  Along with the numerous positive VA medical opinions, 
an August 2004 consultative examination performed for the 
Social Security Administration also diagnosed the veteran 
with PTSD.  

38 C.F.R. § 4.125(a), refers to the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders, 4th ed. (1994) (DMS- IV) as the source of criteria 
for the diagnosis of claimed psychiatric disorders.  DSM-IV 
provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.

The evidence in the record does not verify the veteran's 
alleged stressors or confirm that he experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of himself or others.  The veteran 
served as an automated logistical specialist, and did not 
receive any combat related awards.  Although the veteran 
alleges that he was confronted with events where he feared 
for his life, none of these events are verifiable through 
personnel records or any other available source.  In a 
September 2006 memorandum from the Joint Services Records 
Research Center (JSRRC), the JSRRC determined that the 
information required to corroborate stressful events 
described by the veteran was insufficient.  The JSRRC 
detailed the steps it took to verify the stressors.  In May 
2006 and July 20006 it sent letters to the veteran requesting 
specific stressors related to his PTSD claim.  After the 
veteran responded, the JSRRC concluded that all efforts to 
obtain the needed information were exhausted and any future 
attempts were futile.  

Accordingly, the veteran has failed to provide a link between 
his PTSD and an in-service stressor.  

As a psychiatric disability was not diagnosed within one year 
of discharge from service, entitlement to service connection 
on a presumptive basis is not warranted under 38 C.F.R. §  
3.307, 3.309.

In the absence of any corroboration of the veteran's claimed 
stressors, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and entitlement to 
service connection for PTSD is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. At 57-58.  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


